                         Case 3:18-cv-02542-JSC Document 45 Filed 02/08/19 Page 1 of 3


               1   RACHEL S. BRASS, SBN 219301
                     rbrass@gibsondunn.com
               2   DANIEL M. BRUGGEBREW, SBN 307037
                     dbruggebrew@gibsondunn.com
               3   GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street, Suite 3000
               4   San Francisco, CA 94105-0921
                   Telephone:    415.393.8200
               5   Facsimile:    415.393.8306
               6   CATHERINE A. CONWAY, SBN 98366
                     cconway@gibsondunn.com
               7   MICHELE L. MARYOTT, SBN 191993
                     mmaryott@gibsondunn.com
               8   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               9   Los Angeles, CA 90071-3197
                   Telephone:    213.229.7000
           10      Facsimile:    213.229.7520
           11      AMANDA C. MACHIN, admitted pro hac vice
                     amachin@gibsondunn.com
           12      GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue N.W.
           13      Washington, D.C. 20036-5306
                   Telephone:   202.955.8500
           14      Facsimile:   202.467.0539
           15      Attorneys for Defendant
           16                                     UNITED STATES DISTRICT COURT

           17                                  NORTHERN DISTRICT OF CALIFORNIA

           18                                          SAN FRANCISCO DIVISION

           19      JANE DOE 1, et al.,                            CASE NO. 3:18-cv-02542-JSC
           20                            Plaintiffs,              DEFENDANT’S UNOPPOSED
                                                                  ADMINISTRATIVE MOTION TO FILE
           21             v.                                      UNDER SEAL
           22      MORRISON & FOERSTER LLP,                       Action Filed:    April 30, 2018
           23                            Defendant.
           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                               DEFENDANT’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                  CASE NO. 3:18-CV-02542-JSC
                          Case 3:18-cv-02542-JSC Document 45 Filed 02/08/19 Page 2 of 3


               1          In accordance with Civil Local Rules 7-11(a) and 79-5(a)–(d), Defendant Morrison &
               2   Foerster LLP (“Defendant”) respectfully moves this Court for an order to allow them to file documents
               3   (the “Proposed Sealed Documents”) under seal. The Proposed Sealed Documents are described in the
               4   Declaration of Rachel S. Brass In Support of Defendant’s Unopposed Administrative Motion to File
               5   Under Seal (the “Brass Declaration”), which, pursuant to Civil Local Rule 79-5(d)(1)(A), establishes
               6   that the Proposed Sealed Documents are sealable.
               7          “[A]ccess to judicial records is not absolute.” Kamakana v. City & Cty. of Honolulu, 447 F.3d
               8   1172, 1178 (9th Cir. 2006). The Court may seal unredacted versions of confidential records when a
               9   party demonstrates “compelling reasons” for sealing that “outweigh the general history of access and
           10      the public policies favoring disclosure, . . .” Id. at 1178–79. In addition, a request to seal must be
           11      “narrowly tailored to seek sealing only of sealable material, . . .” Civil L.R. 79-5(b); see Nixon v.
           12      Warner Commc’ns., Inc., 435 U.S. 589, 598 (1978).
           13             The Proposed Sealed Documents contain the names of Jane Doe 4 and Jane Doe 5, as well as
           14      information that may tend to identify Jane Doe 4 and Jane Doe 5. The Plaintiffs have moved for leave
           15      to proceed under pseudonyms. See Docket No. 40. At this time, Morrison does not oppose that motion.
           16      Consequently, Defendant requests that the Court seal the Proposed Sealed Documents. Exhibit A is a
           17      Separation Agreement and General Release that contains information that would identify Jane Doe 4.
           18      It is Defendant’s position that Exhibits B and C could be unsealed with minimal redactions, but
           19      Plaintiffs have requested that Defendant move to seal the documents in their entirety at this time.
           20             Separately, and in addition, Defendant requests that Exhibit A be sealed in its entirety because
           21      the Separation Agreement and General Release between Jane Doe 4 and Defendant is confidential.
           22      Ex. A ¶ 6 (“Associate shall maintain the terms of this Agreement in strict confidence and shall not
           23      disclose this Agreement or its terms to anyone . . . without the written consent of the Firm, . . .”); see,
           24      e.g., Hitachi Med. Sys. Am., Inc. v. Livingston MRI, LLP, 5:09-cv-932, 2010 WL 2403369, at *1 n.3
           25      (N.D. Ohio June 11, 2010) (noting that, in dispute over enforcement of settlement agreement, all related
           26      written materials, including the agreement, were filed under seal “because the terms of the Settlement
           27      Agreement are confidential”). The parties’ agreement to maintain confidentiality of terms of the
           28      settlement agreement is a compelling reason to seal a settlement agreement under these circumstances.

Gibson, Dunn &

Crutcher LLP
                                DEFENDANT’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                   CASE NO. 3:18-CV-02542-JSC
                          Case 3:18-cv-02542-JSC Document 45 Filed 02/08/19 Page 3 of 3


               1   See Hefler v. Wells Fargo & Co., No. 16-cv-05479-JST, 2018 WL 4207245, at *7 (N.D. Cal. Sept. 4,
               2   2018) (granting motion to file under seal a confidential supplemental agreement as part of a class action
               3   settlement for which the parties sought preliminary approval).
               4          Defendant therefore requests that the Court order that the Proposed Sealed Documents be filed
               5   under seal. In accordance with Civil Local Rules 7-11(a), 7-12, and 79-5(d)(1)(A)–(D), this motion is
               6   accompanied by the Brass Declaration, a proposed order, unredacted versions of the Proposed Sealed
               7   Documents, and a stipulation.
               8

               9   Dated: February 8, 2019
           10                                                    GIBSON, DUNN & CRUTCHER LLP
           11

           12                                                    By:       /s/ Rachel S. Brass___________
           13                                                             Catherine A. Conway
                                                                          Michele L. Maryott
           14                                                             Rachel S. Brass
                                                                          Amanda C. Machin
           15
                                                                          Daniel M. Bruggebrew
           16
                                                                 Attorneys for Defendant Morrison & Foerster LLP
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP
                                DEFENDANT’S UNOPPOSED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                   CASE NO. 3:18-CV-02542-JSC
